             Case 3:15-cv-05666-WHO Document 166 Filed 03/04/19 Page 1 of 5




1
     JOHN L. BURRIS, ESQ. SBN 69888
2    ADANTÉ D. POINTER, ESQ. SBN 236229
     MELISSA C. NOLD, ESQ. SBN 301378
3    PATRICK M. BUELNA, ESQ. SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
4
     Airport Corporate Centre
5    7677 Oakport Street, Suite 1120
     Oakland, California 94621
6    Telephone: (510) 839-5200
7
     Facsimile: (510) 839-3882
     John.Burris@johnburrislaw.com
8    Adante.Pointer@johnburrislaw.com
     Melissa.Nold@johnburrislaw.com
9    Patrick.Buelna@johnburrislaw.com
10
     Attorneys for Plaintiff
11

12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14

15

16
       GWENDOLYN WOODS, an individual,                    CASE NO.: 3:15-cv-05666-WHO
17
                      Plaintiff,
18
       v.
19                                                        PLAINTIFF’S OBJECTIONS TO
                                                          DEFENDANTS’ PROPOSED EXHIBITS
20     CITY AND COUNTY OF SAN
       FRANCISCO, a municipal corporation;
21
       CHARLES AUGUST, Police Officer for
22     the City and County of San Francisco,
       NICHOLAS CUEVAS, Police Officer for
23     the City and County of San Francisco,
24
       WINSON SETO, Police Officer for the
       City and County of San Francisco,
25     SCOTT PHILLIPS, Police Officer for the
       City and County of San Francisco,
26
                      Defendants.
27

28



                           PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ PROPOSED EXHIBITS

                                                      1
             Case 3:15-cv-05666-WHO Document 166 Filed 03/04/19 Page 2 of 5




1           Per the Amended Civil Pretrial Order (Dkt #139) in this matter, Plaintiff submits the
2    following objections to Defendants’ Exhibits listed in the Joint Pretrial Conference Statement,
3    Section D, after the parties met and conferred.
4

5
      DEFENDANTS’     NAME OF EXHIBIT AND BATES RANGE                            PLF’S OBJECTIONS
6
       EXHIBIT NO.
      201          Biological Evidence Collection                            FRE 401, 402, 403, 801 and
7                  62                                                        802
                                                                             Foundation
8     202                DNA Examination Results                             FRE 401, 402, 403, 801 and
                         63-65                                               802
9                                                                            Foundation
      204                ME Toxicology Report                                FRE 401, 402, 403, 801 and
10
                                                                             802 Foundation
11    205                S. Vanderbilt                                       FRE 403, 801 and 802
                         218                                                 She is reportedly a witness to
12                                                                           the interaction between Mario
                                                                             Woods and Marcel Gardner
13    208                Vanderbilt Audio Interview                          FRE 403, 801 and 802
                         348
14
      209                Photo of Stabbing Victim                            FRE 401, 402, 403
15
                         358                                                 Defs seek to exclude Marcel
                                                                             Gardner by way of in limine as
16                                                                           a witness at this trial and yet
                                                                             seek to admit his alleged
17                                                                           injury into evidence
      210                Photo of Stabbing Victim                            FRE 401, 402 and 403
18                       359
      211                MTA Muni Video 8633 and stills                      FRCP 26, 37, Foundation
19
                                                                             The Defendants have not
20                                                                           identified or disclosed the
                                                                             specific stills referenced herein
21    212                SF Police Shooting Video
                         370
22    214                Dept. Bulletin 14-111                               FRE 401, 402
                         1033-1034 (documenting the use of force)
23
      215                Dept. Bulletin 14-260                               FRE 401, 402
24                       1038 (Use of Force Options: Reporting and Medical
                         Assessment Requirements)
25    216                Dept. Bulletin 15-237                               FRE 401, 402
                         1040-1041 (Use of Force Log)
26    217                SFPD Incident Report                                FRE 401, 402, 403, 404, 801,
                         2112 – 2116 (SFPD Arrest Report for Mario Woods     802
27                       for disturbing the peace 1/26/14)
28
      218                SFPD Incident Report                                FRE 401, 402, 403, 404, 801,
                         2117 – 2120 (SFPD Arrest Report for Mario Woods     802

                           PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ PROPOSED EXHIBITS

                                                        2
           Case 3:15-cv-05666-WHO Document 166 Filed 03/04/19 Page 3 of 5



                   arrest on an outstanding warrant 09/17/06)
1
     219           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
2
                   2121-2131 (SFPD Arrest Report for Mario Woods re:       802
                   suspicious occurrence – proper and person found
3                  07/03/07)
     220           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
4                  2132- 2133 (SFPD Arrest Report for Mario Woods re:      802
                   Trespassing 10/22/07)
5    221           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2134 – 2135 (SFPD Report for Mario Woods re:            802
6
                   Trespass and resist, delay arrest11/13/07)
7    222           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2136-2144 (SFPD Report for Mario Woods re:              802
8                  Possession of a firearm 11/13/07)
     223           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
9                  2145 – 2148 (SFPD Report for Mario Woods re:            802
                   Assault with a Gun 11/17/07)
10
     224           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
11                 2149 – 2157 (SFPD Report for Mario Woods re:            802
                   Trespassing 11/23/07)
12   225           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2158 – 2164 (SFPD Report for Mario Woods re:            802
13                 Possession of Cocaine, Gang Related, Resist or Delay
                   12/10/07)
14   226           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2165 – 2166 (SFPD Report for Mario Woods re:            802
15
                   Trespassing 01/03/07)
16   227           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2167 – 2186 (SFPD Report for Mario Woods re:            802
17                 Vehicle Recovered, driving no license 01/17/2008)
     228           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
18                 2187 – 2188 (SFPD Report for Mario Woods re:            802
                   Arrest on Warrant 02/08/08)
19
     229           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
20                 2189 – 2191 (SFPD Report for Mario Woods re: Att        802
                   Robbery 02/22/08)
21   230           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2192 – 2194 (Att Robbery with gun 03/04/08)             802
22   231           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
                   2195 – 2216 (SFPD Report for Mario Woods re: Att        802
23                 Robbery with gun; felon in poss. of gun; evade police
                   02/09/08)
24
     232           SFPD & Daly City PD Incident Reports                    FRE 401, 402, 403, 404, 801,
25                 2217 – 2226 (02/28/08)                                  802
     233           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
26                 2227 – 2240 (03/01/08)                                  802
     234           SFPD Civil Gang Injunction Service                      FRE 401, 402, 403, 404, 801,
27                 2241 – 2244 (01/01/09)                                  802
     235           SFPD Incident Report                                    FRE 401, 402, 403, 404, 801,
28
                   2245 – 2259 (Civil Gang Injunction Order Service)       802

                     PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ PROPOSED EXHIBITS

                                                   3
           Case 3:15-cv-05666-WHO Document 166 Filed 03/04/19 Page 4 of 5



     237           Drug Eval Form                                   FRE 401, 402
1
                   2417 -2418
2
     238           Dept. Bulletin Preparing Public Intox Forms      FRE 401, 402
                   2419 – 2420
3    249           CDCR Records CCSF 4288-4561                      FRE 401, 402, 403, 404, 801,
                                                                    802; FRCP 26, 30, 37
4    250           SFGH Medical and Psychiatric Records             FRE 401, 402, 403, 404, 801,
                                                                    802
5
     251           Delano Regional Medical Center Records           FRE 401, 402, 403, 404, 801,
6
                                                                    802 (remote in time)
     252           CDCR Medical Records                             FRE 401, 402, 403, 404, 801,
7                                                                   802 (remote in time)
     253           CDCR Parole Case Records (south)                 FRE 401, 402, 403, 404, 801,
8                                                                   802; FRCP 26, 30, 37
     275           SFPD IR 080029569                                FRE 401, 402, 403, 404, 801,
9                                                                   802; FRCP 26, 37
     276           SFPD IR 080040355                                FRE 401, 402, 403, 404, 801,
10
                                                                    802; FRCP 26, 37
11   277           SFPD IR 08005781                                 FRE 401, 402, 403, 404, 801,
                                                                    802; FRCP 26, 37
12   278           SF Superior Court Certified Prior                FRE 401, 402, 403, 404, 801,
                   MCN# 0235762                                     802; FRCP 26, 37
13   279           Sentencing Transcript MCN# 0235762               FRE 401, 402, 403, 404, 801,
                                                                    802; FRCP 26, 37
14
     280           Government Tort Claim Form                       FRE 401, 402, 403, 404, 801,
15                                                                  802
     282           Fries Power Point Slides 1                       FRE 401, 402, 403, 701, 702,
16                                                                  703
     283           Fries Power Point Slides 2                       FRE 401, 402, 403, 701, 702,
17                                                                  703
     284           Chronological Investigation                      FRE 801, 802
18
                   2-9
19   285           SFPD Incident Reports                            FRE 801, 802
                   88-120
20   286           CAD Event Detail                                 FRE 401 and 402 (to certain
                   42-59                                            pages/entries contained within
21                                                                  the CAD)
     289           Crime Lab Exam Request                           FRE 401, 402, 801 and 802
22                 69-72                                            Foundation
23
     290           ME Investigative Notes                           FRE 401, 402, 801 and 802
                   161-170                                          Foundation (irrelevant,
24                                                                  unverified statements re: the
                                                                    circumstances concerning
25                                                                  Mario Woods’ interaction with
                                                                    Marcel Gardner and what
26                                                                  reportedly took place at or
                                                                    about the time he was shot)
27
     291           ME Report                                        FRE 401, 402, 403, 801 and
28
                   171 – 190                                        802 (redactions need to be
                                                                    made i.e. – interpretation of

                     PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ PROPOSED EXHIBITS

                                                   4
            Case 3:15-cv-05666-WHO Document 166 Filed 03/04/19 Page 5 of 5



                                                                               tattoos)
1
      292              Hernandez Statement                                     FRE 801 and 802
2
                       217
      300              Hernandez Audio Interview                               FRE 801 and 802
3                      349
      301              MTA Muni Video 8614 and stills                          FRCP 26, 37, Foundation
4                                                                              The Defendants have not
                                                                               identified or disclosed the
5                                                                              specific stills referenced herein
6
      330              SFPD Forensic Photo                                     FRE 403 cumulative
                       534 (picture of knife)
7     338              SFPD Forensic Photo                                     FRE 403 cumulative
                       646 (picture of knife)
8     339              SFPD Forensic Photo                                     FRE 403 cumulative
                       649 (picture of knife)
9     340              SFPD Forensic Photo                                     FRE 403
                       654 (picture of knife)
10
      341              SFPD Forensic Photo                                     FRE 403
11                     661 (picture of knife)
      347              Dept. Bulletin 14-080                                   FRE 401, 402 & 403
12
                       1032 (car deflection technique)
13    348              Dept. Bulletin 14-260                                   FRE 401, 402
                       1037 (Preparation of Patrol Rifle)
14

15

16
     Dated: March 4, 2019                         LAW OFFICES OF JOHN L. BURRIS
17

18
                                                  By:     /s/ Adanté Pointer
19                                                John L. Burris
                                                  Adanté D. Pointer
20                                                Melissa C. Nold
21
                                                  Patrick Buelna
                                                  Attorneys for Plaintiff
22

23

24

25

26

27

28



                         PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ PROPOSED EXHIBITS

                                                        5
